F1 L
                                                                                      COURT CF APPEALS
                                                                                         0i'  t 11

                                                                                     2013 APR 30   AM 8: 34
      IN THE COURT OF APPEALS OF THE STATE OF WASHINGT
                                                                                      9' '   RCT0X,
                                                                                             FMi3
                                       DIVISION II                                    B
                                                                                                   TY
MARIE BARNETT, VICTOR GONZALEZ,                                 No. 41832 1 II
                                                                          - -
MARIO GONZALEZ, DAVID GONZALEZ,
and OCTAVIO GONZALEZ,

                             Respondents,

       V.




SEQUIM VALLEY RANCH, LLC,a                             ORDER PUBLISHING OPINION
Washington limited liability company; and
SEQUIM VALLEY LAVENDAR, a
Washington corporation; and STEPHEN
CLAPP, a single man,

                             M

       WHEREAS, the Court believes that the opinion in this case should be published, it is

now




       ORDERED, that the final paragraph, reading "A majority of the panel having determined

that this opinion will not be printed in the Washington Appellate Reports, but will be filed for

public record pursuant to RCW 2.6.it is so ordered." deleted. It is further
                              040,
                                0                  is

       ORDERED, that the opinion will be published.

       DATED this   Q       day of   Ar KA                         12013.
                                                                                   FILED'
                                                                                   OF APPEALS
                                                                                          AL
                                                                          CUOURT        O

                                                                         2 13 -     5       pi 9:23
                                                                          STNTE OF Y-
                                                                                    1ASHINGTON
                                                                           BY   L— '
                                                                                   Ty
                                                                                 efu —



   IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                               DIVISION II

MARIE BARNETT, VICTOR GONZALEZ,                                        No. 41832 1 II
                                                                                 - -
MARIO GONZALEZ, DAVID GONZALEZ,
and OCTAVIO GONZALEZ,

                                     Respondents,

       V.




SEQUIM VALLEY RANCH, LLC,a                                       UNPUBLISHED OPINION
Washington limited liability company; and
SEQUIM VALLEY LAVENDAR, a
Washington corporation; and STEPHEN
CLAPP, a single man,



              BRINTNALL, P. . —
          QumN-           J                    A jury found that Sequim Valley Ranch, LLC (SVR)

wrongfully discharged Marie Barnett, Victor Gonzalez, Mario Gonzalez, and Octavio Gonzalez
in violation of public policy. The employees felt compelled to resign after SVR owner, Stephen
Clapp, pressured them to give false or misleading testimony in a lawsuit Clapp was bringing
against   a   neighboring dairy      farm.   SVR appeals the $ 230 jury award, arguing that (1)
                                                             427,                              the
statute of limitations barred the employees' constructive, wrongful discharge suit and the trial

court erred in failing to grant SVR summary judgment on this issue; 2) trial court erred in
                                                                    ( the
                           number of S. R' proposed jury instructions; and (3)
                                     sV                                       substantial evidence does
refusing   to   give   a
No. 41832 1 II
          - -



not support the jury verdict. Because the employees' constructive, wrongful discharge suit was

timely filed, and the trial court properly.instructed the jury,we affirm.
                                              FACTS


BACKGROUND


         Barnett, Victor, Mario, and Octavio' all worked for many years at - VR, a lavender farm
                                                                           S
and ranch owned by Clapp. Barnett served as SVR's bookkeeper and managed a "retail cottage"

on the ranch selling lavender and lavender products. Victor ran the .700 acre ranch's extensive
                                                                         -
lavender farm while his brother, Mario, assisted with. growing lavender and handling SVR's

computer networking needs.       Their nephew, Octavio, operated the lavender farm's machinery

and maintained SVR's lavender fields. Clapp was not involved in SVR's dayto day operations
                                                                          - -

but had lived on the lavender farm part of each year since 1998. By 2004, SVR had become "the

premier and best organized and equipped lavender operation in the United States." 2 Clerk's
Papers (CP)at 364. That same year, however, relations between Clapp and his employees began.
to unravel.


          in- g of 2004 = - ppbe g anaskin Sp io Y ees to-- -in a- -
          spring
             the-
              P         Cla           -                .- participate lawsuit

against a neighboring dairy farm, Maple View Farms (Maple View).Clapp believed that Maple
View was excessively fertilizing its property and that this practice constituted a health hazard
 and   safety   risk that threatened SVR's lavender    business. In gathering information for the

 lawsuit, Clapp asked Barnett to fill out a questionnaire about the "[ ffect of [ ]manure lagoon
                                                                    e]          a

     The Gonzalezes' first names are used for clarity. The trial court dismissed David Gonzelez's
 claims, seemingly without prejudice, at the conclusion of trial testimony. David does not raise
 dismissal of his claims in this appeal.
 2
     Clapp filed suit against Maple View on July 2,2004. The lawsuit was apparently dismissed for
 want of prosecution, although the record is unclear.
                                                  2.
No. 41832 1 II
          - -



and spraying upwind of the Lavender Cottage in 2003."2 CP at 321. Unsatisfied with Barnett's

initial responses, Clapp changed the questionnaire multiple times and, according to Barnett, even
                                    3
kept " hanging
     c            her answers."         Report of Proceedings          RP   Jan. 4 2011) at 54. In May 2004,

Clapp explained in a cover letter to Barnett ( ent with the third iteration of the questionnaire)that
                                             s
the questionnaire was "not a legal deposition at this point.altho[ gh] when we do act to stop the
                                                                 u
spraying ...   we will have to take actual depositions from all employees who were here in the

2003 season."2 CP at 315. Clapp's letter stressed that " e will likely need the true and strong
                                                       w

support of the staff ...    in    getting   the   injunctive   relief done." 2 CP at 316. Barnett and the


Gonzalezes did not share Clapp's concerns and worried that the lawsuit was meritless.

        On September 9, Clapp had a meeting with Barnett and the Gonzalezes. Clapp discussed
the situation with Maple View and the kinds of things he would expect the staff to attest to

witnessing. When Clapp finished, Victor said, Steve,if you don't explain [to]me what's going
                                              "
on here, I' 'going to court to lie." (Jan. 5, 2011) at 138. In response, Clapp yelled, If
         not
          m                        RP                                                  "
you don't do that for me, you cannot work for me. I don't know why I' fuckin[g]
                                                                    m         doing this,"
then storrrzed out.'RP JM - 2011)ar 138 Latex that day,Clapp sent letter to all SVR staff
                     - - `( 5
                         -        -                             t
members about the lawsuit against Maple View. The letter told employees that "[ eing part of .
                                                                             b]

 a]ranch is a participatory sport,just like democracy"2 CP at 342), explained that
                                                      (           and
              1]awyers will come up next week to ask you to attest to what I know you
        know to be true after 3 years of living in the shadow of this program, that the
         canon   is left in the   same   parts of the field for hours       on   end. In the old west a



 3
  For instance, the first version of the questionnaire asked, Did the smell ever make you feel
                                                              "
 nauseous or appear to bother [your infant son]?" at 321. Barnett responded that she had
                                                    2 CP
 never noticed her son `•`
                       having any reaction to"the smell and that it never made them ill. 2 CP at
 318.   Clapp later changed the question to read, "Are you comfortable with the airborne
 pathogens from the concentrated manure ejected from the manure canon blowing onto SVR
 property and possibly resulting in your 1 year old            son   being exposed ?" 2 CP at 319.

                                                          3
No. 41832 1 II
          - -


       ranch owner would ask his staff to saddle up and go after rustlers and other parties
       that were damaging the ranch. Nowadays we don't ask you to risk your lives, we
       handle it through the law and have it decided by judicial review. But as in the
       past all ranches have special expectations of their ranch hands to help protect the
       ranch.... f want to be part of a growing multi -functional modern ranch
                   I]   [
       then you need to help the team that is presently fighting for it. Your part of the
       process is to give full, unequivocal and affirmative testimony to what you have
       been the closest witnesses of for 3 years. You need to decide before [the lawyers]
       come whether you consider yourself part of a ranch or whether you think you can
       find a better employer, pay, benefits, perks, flexibility and working conditions
       that call upon your skills and talents somewhere else on the Peninsula.
2 CP at 342 43.
            -


       On September 12, Clapp sent a "supplemental"letter to the SVR staff stating that he was
                                                                     help you." 2    CP at 345.   The
disturbed by resistance among some of you to          helping   us               .

supplemental letter also explained his expectations in more detail:
       You are the best witnesses to the operation of the spraying and the lagoon and the
       truck   dumping.  You are the people that people would expect to be the most
       anxious to give testimony that would help stop this program from impinging on
       your workplace and health. You needn't concern yourself that what you say may
       not be accurate or even that subsequently it might be proven false; you are asked
       only to testify to what you believe to the best of your knowledge is true. You can
       only be held accountable (and rarely are)for statements that you know as a fact to .
                                                                               _
       be untrue [at]the time you made the statement. You cannot be held accountable
           your opinion if it was what you believed-tobe true at the time you made the-
                             -                             -
       statement. If you state that you believe to the best of your knowledge that the
       canon remained in the same part of the field for as much as a half of a day at a
       time and you believe that to be true, you cannot be held accountable for that
       statement.... find that you, being the witnesses the court.would expect the
                        Ifwe
        most affirmative andfull testimony from, that your equivocation or unwillingness
        to become involved on behalf ofSequim Valley Ranch damages the case our legal
        team has worked hard to build, then I will have to make the determination
        whether it is workable for me to -run the ranch with staffthat can't be counted on
        when the ranch really needs them.

 2 CP at 346 ( mphasis added).
             e

        Despite their mounting concerns over Clapp's exhortations to have them participate in a
 lawsuit they considered meritless, Barnett and.the Gonzalezes gave taped statements to Clapp's

                                                 1!
No. 41832 1 II
          - -



attorneys on September 14. None of the statements contained information helpful for the Maple
View litigation. After thinking over the situation for the rest of the week, the four long time
                                                                                            -
employees tendered a single letter of resignation on Monday, September 20, 2004, noting that
September 18 was their last day of work. The letter informed Clapp that
       y]u have made demands of all of us and threatened us with termination if we
        o
       choose not to fulfill these demands.          You have made several attempts to
       manipulate and misrepresent our statements of knowledge regarding your lawsuit
       against Maple [View] Farms and then accused us of resisting helping you when
       we were unable to supply you with damaging evidence to help your case....
           You have created an unstable, unhealthy and dangerous work environment.
       By asking us to commit perjury or be fired, you.in affect [sic] Constructively
       Discharged us.

2CPat357..

       Clapp responded on September 28 by .sending a letter to the employees stating that he
would not mail them their final paychecks unless they signed either (1)a statement that Clapp

never asked SVR employees, to lie but the employees quit because they were unsure if they
wanted to be cooperative or supportive of the ranch or ( ) statement of the employees' intent to
                                                       2a
return to work and cooperate with the lawsuit. Clapp also indicated that the employees could
pick up their paychecks from him personally if they were unwilling to sign statements (1) (2)
                                                                                         or
or chose to sign a third statement that included such language as "I believe Steve Clapp is [a]bad
human being to have the temerity to ask me to help him save his home and the ranchhouse by
testifying.... for him if he loses his house and home.... for him if he dies. I
           Tough                                      Tough



 4 The manager of the nonlavender part of SVR, Tony Parks, also gave a statement. His statement
 noted one incident when Maple View's manure gun had a breakdown and leaked effluent onto
 the Clapp property but otherwise was consistent with Barnett's and the Gonzalezes' statements
 explaining that they were unaware.of any over -fertilizing or health and safety hazards associated
 with Maple View.

                                                 E
No. 41832 1 11
          - -


don't care."2 CP at 367. None of the employees signed the statements or returned to work for
SVR.

PROCEDURE


           On September 17, 2007, Barnett and the Gonzalezes filed a complaint against SVR for

wrongful discharge in violation of public policy, alleging that SVR " xpected and urged [them]
                                                                    e

to provide false or misleading testimony to support [SVR's]claims in a civil action against
Maple [View] Farms       as   a   condition of continuing    employment. [ Barnett and the Gonzalezes]

had   no   reasonable choice but to    resign ...   rather than to commit the crime of perjury."5 CP at

1304.


           SVR moved for summary judgment on November 2, 2009, arguing that the statute of
limitations barred the claims. Alternatively, SVR argued that the employees failed
to state a cause of action because they voluntarily quit; SVR did not ask them to provide false

testimony under oath; the working conditions at SVR were not "so intolerable that a reasonable
person would have felt compelled to resign;"and the employees failed "to pursue internal
rocedures      to contest the emPtoYers employment
                                '.   J                               actions: " 5 -
                                                                                - CP - 1091;1093.
                                                                                     at
p


           The trial court denied SVR's summary judgment motion, ruling that under CR 8, SVR

could not raise the statute of limitations issue because it failed to plead it in its answer and, even

if it were allowed to raise the issue, the statute of limitations began running on the claim at the

time the employees submitted their letter of resignation (September 20, 2004) and their suit was
 brought    less than three years after that (September 17, 2007).        The trial court also ruled that

 material facts were in dispute concerning the substance of the constructive discharge claim and,
 accordingly, summary judgment was inappropriate.



                                                         0
No.41832 1 II
         - -



       A jury trial began on January 4, 2011. Barnett and the Gonzalezes testified about the
conditions on the ranch that led to their resignation and that their last day of work was September

18, 2004. They all testified that they felt their jobs were in jeopardy if they were unwilling to

provide false or misleading testimony in the Maple View litigation. See, e. ., (Jan. 5,2011)
                                                                          g RP
at 24 (Clapp told Barnett to lie); (Jan. 6, 2011) at 31 (Clapp was "really pushing [Victor] to
                                 RP
come to court   and lie "); RP   (Jan. 10, 2011)at 98 (Mario felt that he " ad only one option, to say.
                                                                          h

what [Clapp] was telling [him]to say or quit or lose"his job); (Jan. 10, 2011) at 162 (Clapp
                                                             RP
told Octavio he had to "say in court that [he] was getting sick from the manure that was

spraying ").

        The employees also testified to the economic losses they suffered after leaving SVR.
One of the lawyers who initially questioned the employees in 2004 testified for SVR that Barnett
and Victor originally told him that Maple View's manure program was hurting business and
possibly harming the employees' health but could not remember the date of the interviews and
had no notes from the meetings. Another former SVR employee, Sales Manager Robert Fell,

testified that the`'
                  enure was - problem but also that he left SVR before the September - vents --- -- - - - --
                            a                               -                        e

because he did not get along well with Barnett. Clapp did not testify.

        On January 14, the jury returned ' its verdict, finding that SVR had constructively
discharged Barnett and the Gonzalezes in violation of public policy. The jury awarded varying
economic and noneconomic damages to the plaintiffs totaling $ 27, 30. SVR timely appeals.
                                                            4 2
                                              DISCUSSION


 STATUTE OF LIMITATIONS

        SVR first contends that the trial court erred in denying its motion for summary judgment

 and concluding that the employees' wrongful discharge claims were not barred by the statute of
                                                     7
No. 41832 1 II
          - -


limitations. Because SVR misinterprets controlling law on this issue and the employees' claims

were brought within the three year statute of limitations,we affirm.
                              -

        We review an appeal from summary judgment de novo, performing the same inquiry as

the trial court. Hisle v. Todd Pac. Shipyards Corp.,151 Wn. d 853, 860, 93 P. d 108 (2004).
                                                          2                 3

Summary judgment is appropriate only if the pleadings, depositions, answers to interrogatories,
                                        "
and admissions on file,together with the affidavits, if any, show that there is no genuine issue as

to any material fact and that the moving parry is entitled to a judgment as a matter of law."CR

  c We
56( ).           construe all facts and reasonable inferences in the light most favorable to the

nonmoving party. Vallandigham v. Clover Park Sch. Dist. No.. 154 Wn. d 16, 26, 09 P. d
                                                          400,     2         1     3
805 (2005) citing Atherton Condo. Apartment -Owners Assn Bd. of Dirs. v. Blume Dev. Co.,
           (
115 Wn. d 5.6, 516, 799 P. d 250 (1990)).
      2    0             2              Whether the statute of limitations bars a plaintiffs

action is a legal question we review de novo. Nieshe v. Concrete Sch, Dist., Wn. App. 632,
                                                                           129
638, 127 P. d 713'(
          3      2005),
                      review denied, 156 Wn. d 1036 (2006).
                                           2

        A cause of action for wrongful discharge in violation of public policy is a tort claim and .

is object`to a three year statute of limitations. Danny v.Laidlaw Transit Servs.;Inc., Wn. d
                - -                               -     -- -                         165 2
200, 07, 193 P. d 128 (2008);
   2          3             RCW 4.6: The action may be based on "either express
                                080(
                                   2
                                   1 ).
or constructive" discharge. Snyder v. Med. Serv. Corp. of E. Wash.,145 Wn. d 233, 238, 35
                                                                         2

P. d 1158 (2001) citing Riccobono v. Pierce County, 92 Wn. App. 254, 263, 966 P. d 327
 3               (                                                             2
 1998)); also Korslund v. DynCorp Tri-
      see                            Cities Servs.,Inc:, Wn.2d 168, 177 n. , P. d
                                                       156               l 125 3
 119 ( 2005)     (we
                   "   find no compelling reason why the tort cannot be based on constructive

 discharge ").    To establish constructive discharge, an employee must show that an employer

 engaged in a deliberate act, or a pattern of conduct, that made working conditions so intolerable
 that a reasonable person Would have felt compelled to resign. Sneed v. Barna, 80 Wn. App. 843,
                                                  8
No.41832 1 1I
         - -



849 50, 912 P. d 1035, review denied, 129 Wn. d 1023 (1996).This is an objective standard
    -        2                              2

and an "employee's subjective belief that he had no choice but to resign is irrelevant."Travis v. .
Tacoma Pub. Sch. Dist., Wn.App. 542, 551, 85 P. d 959 (2004).
                      120                     3

       In support of its contention that the statute of limitations barred the employees' wrongful
termination claim, SVR relies exclusively on its own interpretation of a single Washington case,

Douchette v. Bethel School District No, 403, 117 Wn. d 805, 818 P. d 1362 (1991).Douchette
                                                   2             2

collapsed on the job in January 1983, as a result of what she considered intolerable working
conditions; she did not return to work and wrote a letter, received by her employer orf February
16, specifying March 15 as the effective date of her resignation. See Douchette v. Bethel Sch.
Dist. No. 403, 58 Wn. App. 824, 826, 795 P. d 162 (1990), d,117 Wn. d 805. Douchette did
                                          2             aff'      2
                                                                                        at 807.   On
not return to work between     February 16 and March 15. Douchette, 117 Wn. d
                                                                          2


March 17, 1986, she filed a wrongful discharge action for age based discrimination in violation
                                                              -
of state and federal law, civil rights, and the common law. Douchette, 117 Wn. d at 808. The
                                                                             2
trial court found that a material question of fact existed as to whether Douchette's claims were
timerbarred:Douche W,' Wn. d at 809: - _. _. _ .............. ....... . .- - ... .
                   - 117 - 2

        Our Supreme Court accepted review of the Douchette case and ruled that Douchette's
 discharge became effective at the time she communicated her discharge to her employer.' The


   This court's Douchette decision may have created some confusion later perpetuated in the
 Supreme   Court's Douchette   opinion. Our decision twice discusses how Douchette's employer
 received her letter of resignation on February 16, but later in the opinion states that " ouchette's
                                                                                         D
 common law tort claim for constructive wrongful discharge had occurred no later than February
 15 when she notified the School District that she was terminating her employment."Douchette,
 58 Wn. App. at 828. Without reference to the discrepancy; the Supreme Court's opinion states
 that this court "concluded Douchette's claim accrued        February 15, 1983." Douchette, 117
 Wn. d at 816.
   2

                                                   9
No. 41832 1 II
          - -


court limited its holding to the specific facts of the case but noted that it found persuasive a
United States Supreme Court opinion holding that
         the discharge of an employee is effective the date the employer communicates
         notice of termination (or intent to terminate at a specific date), the employee.
                                                                          to
         We note that, in a claim for constructive discharge, the date may be the date the
         employee gives notice to the employer or the last day of actual employment.
Douchette, 117 Wn. d at 816 n. ..
                 2           9

         Here, SVR argues that the statute of limitations should have begun to run " n the last
                                                                                   o

date that the unlawful employment practice •occurrednot on the date of the employee's
                                                    —

resignation." Br. of Appellant at 19. SVR argues that this date should be September 14, 2004,
the day the Employee's sic] were interviewed by SVR's counsel and the last day they were
                         [
physically present at SVR and working."Br. of Appellant at 20. This argument is unpersuasive
                      .
for a number of reasons.


          First, on summary judgment, we construe all facts and reasonable inferences in the. light
most favorable to the     nonmoving party.      Vallandigham,. 154   Wn. d at 26.
                                                                       2               The letter of


resignation'Barnett and the Gonzalezes submitted states that their last day of employment was
September 18. Accordingly, for purposes of reviewing -SVR's summary judgment motion, we
must accept September 18 as the last day the employees worked at the ranch.
          Second, SVR's argument that the employees were not, and could not have been,
 subjected to any further unlawful conduct by SVR after September 14 ( the date that the
 employees provided statements to SVR lawyers for the Maple View lawsuit) is belied by Clapp's
 efforts on September 28 to get the employees to sign what amounted to hold harmless

 6
     Del. State Coll. v. Ricks, 449 U. .250, 101 S. Ct. 498, 66 L.Ed. 2d 431 (1980).
                                     S

 7 At trial, the employees all testified that they worked every day from September 14 to
 September 18. SVR presented no testimony or evidence countering this testimony.
                                                  10
No. 41832 1 II
          - -



agreements to receive their final paychecks. Although Clapp did not have direct contact with the
employees after -he September 9 meeting, nothing in the record reflects that had the employees
                t

failed to adequately assist in providing damning testimony for the Maple View claim, Clapp

would not take action (which he had previously threatened)by firing the employees.

         Last, the Douchette court itself indicates that the statute of limitations for a constructive

discharge should begin accruing either (1) the date the employee gives notice to employer
                                          on
of her   resignation      2)on
                       or (      the last   day the employee actually   works. 117 Wn. d at 816 n. .
                                                                                     2           9


Whether we look to the day the employees gave notice of their termination (September 20,2004)
or their last day of work (September 18, 2004),the .employees .clearly filed their wrongful

discharge claim on September 17, 2007, within three years of the statute of limitations.
Accordingly, SVR's claim that the statute of limitations barred the employees' wrongful
discharge suit is meritless.

JURY INSTRUCTIONS


         SVR argues that the trial court erred in failing to instruct the jury that in order for the

e1nployees establish wrongful discharge;they must prove they had no-other-
alternative but to quit and that the employees' resignations should be deemed voluntary if they
failed to pursue internal procedures to contest SVR's unjustified employment actions. SVR also
alleges that the trial court committed reversible error in instructing the jury on a public policy
construction riot recognized by Washington law and in refusing to provide instruction on the

 scope of the criminal statutes embodying the public policy the court identified. We disagree.
          A.     STANDARD OF REVIEW


          We review jury instructions de novo. Cox v. Spangler, 141 Wn.2d 431, 442, 5 P. d 1265,
                                                                                       3
 22 P. d 791 (2000).Parties are entitled to jury instructions that accurately state the law. Eagle
     3
                                                      11
No.41832 1 11
         - -


Group, Inc. v. Pullen, 114 Wn. App. 409, 420, 58 P. d 292 (2002),
                                                  3             review denied, 149 Wn. d
                                                                                     2
1034 ( 2003).     Jury instructions are sufficient when they allow counsel to argue their case

theories, do not mislead the jury,and,when taken as a whole, properly inform the jury of the law

to be   applied. Blaney      v.   Int' Ass'
                                     l    n   of Machinists & Aerospace Workers, Dist. No. 160, 151

Wn. d 203,210, 87 P. d 757 (2004).Instructions that are merely misleading are not grounds for
  2                3

reversal unless they cause prejudice. Keller v. City of Spokane, 146 Wn. d 237, 249, 44 P. d
                                                                       2                 3

845 (2002).

         B.       THE TRIAL COURT'S ELEMENTS"INSTRUCTION
                                     "

         SVR contends that the trial court's refusal to instruct the jury that the employees must

                     had        alternative but to   quit   their   jobs constituted   error.   Because the trial
prove that    they         no




court's elements" instruction clearly and correctly instructed the jury on Washington law, this
         "

argument is meritless.

         The trial court instructed the jury that

                c]   onstructive discharge occurs when an employer deliberately creates
         working conditions so intolerable that a reasonable person in the shoes of the
         employee would feel compelled to-resign. -To -establish -constructive discharge, -
                                                                               -
         each plaintiff must prove the following:
              1. That the defendant deliberately made working conditions intolerable for
              him/ er;
                 h
              2. That a reasonable person in his/ er position would be forced to.quit;
                                                h
              3. That heshe did quit because of the conditions and not for any other
                          /
              reason; and
              4. That he she suffered damage as a result of being forced to quit.
                         /
 1 CP at 169.


         Numerous Washington cases establish that these four elements are necessary for a

wrongful      constructive   discharge   claim.   In Haubry v. Snow, 106 Wn. App. 666, 677, 31 P. d
                                                                                                3

 1186 (2001), instance, Division One of this court explained that an employee "must prove
            for

                                                            12
No.41832 1 II
         - -


her employer] deliberately made working conditions intolerable for her; that a `reasonable
person in her position' would be forced to quit; that she did quit because of the conditions and
not for any other reason; and that she suffered damage as a result of being forced to quit"

quoting Hill v. GTE Directories Sales Corp., Wn.App. 132, 143, 856 P. d 746 (1993)).
                                           71                       2
         Here, SVR cites only Molsness v. City of Walla Walla,84 Wn. App. 393, 928 P. d 1108
                                                                                    2

1996), support its assertion that the trial court,misstated the applicable law. But Molsness is
     to
distinguishable. In Molsness, the court stated that "` record evidence supports [a]finding that
                                                    the

plaintiff chose,to resign       rather than challenge the validity of her proposed discharge for

cause.                    plaintiff had
         The fact remains,-                  a   choice. "'    84 Wn. App. at 398 (quoting Christie v.

United States, 207 Ct. Cl. 333, 518 F. d 584, 587 88 ( 975)).
                                     2            - 1       Unlike in Molsness, Barnett and

the Gonzalezes did not face potential discharge for cause. They resigned because they felt—
                                                                                          and
overwhelming evidence in the record reflectsthat they had no alternative but to resign their
positions despite   that SVR   was   thriving    under their   employ   and management.   Accordingly,

SVR's claim lacks merit.

         C. --- INTE1MAL PROCEDURES INSTRUCTION; - -.


         SVR also argues that the trial court erred in refusing to give an instruction stating that the
employees' resignations would be deemed voluntary if the evidence showed that "'[
                                                                              Barnett.and
the Gonzalezes] failed to pursue internal procedures to contest any claimed employment actions
    on         they] base their claims. "'
         which [                             Br. of Appellant at 33 (quoting 3 CP at 560).But SVR

failed to argue this at trial or to object to the trial court's decision to omit this instruction.
 Accordingly, it has failed to preserve this issue for review.
         CR 51( )
              f requires that counsel object "to the giving of any instruction and to.the refusal
 to give a requested instruction."We will only " onsider a claimed error in a jury instruction ...
                                               c
                                                      13
No. 41832 1 II
          - -


if the appellant raised the specific issue by exception at trial."Van Hout v. Celotex Corp.,
                                                                                           121
Wn. d 697, 702, 853 P. d 908 (1993).Here, the record reflects that SVR did not object to the
  2                  2

trial court's refusal to give its proposed instruction on "internal procedures:" We conclude that

this argument is not preserved for appellate review.
       D.         PUBLIC POLICY INSTRUCTION


        SVR next contends that the trial court committed reversible by instructing the jury

on a public policy consideration that Washington courts do not recognize and by refusing to
provide instruction regarding the scope of the criminal statutes embodying the public policy the
court identified. We disagree. Washington law clearly discourages interfering " ith the process
                                                                              w

of obtaining truthful testimony, either oral or written, in any official proceeding either by threats,
intimidation, coercion or inducement,"and further instruction on the specific criminal statutes

that embody this public policy was unnecessary. 1 CP at 165 (Instruction No. 12).
        Whether an employer violates public policy in wrongfully discharging an employee "is
 narrow and should be `applied cautiously."'Danny, 165 Wn. d at 208 (quoting Sedlacek v.
                                                         2
Hillis; 145 Wri: d 379;390; 36 P. d 1014 -2001)): determining whether a clear mandate-of --
               2 -              3         (   In-  -

 public policy is violated, courts ask "`
                                        whether the employer's conduct contravenes the letter or
 purpose of   a   constitutional, statutory,   or   regulatory provision   or   scheme. "'   Thompson v. St.

 Regis Paper Co.,102 Wn.2d 219, 232, 685 P. d 1081 (1984) quoting.Parnar v: Americana
                                          2               (
 Hotels, Inc., Haw. 370, 380, 652 P. d 625 (1982)).
             65                    2             Washington courts have specifically held
 that a wrongful termination in violation of public policy occurs

        1)where employees are fired for refusing to commit an illegal act; 2)where
                                                                               (
        employees are fired for performing a public duty or obligation, such as serving
        jury duty; 3)where employees are fired for exercising a legal right or privilege,
                     (
         such as filing workers' compensation claims; and (4)where employees are fired
        in retaliation for reporting employer misconduct, i..,
                                                           e whistleblowing.
                                                        14
No. 41832 141
          -



Gardner v. Loomis Armored Inc., Wn. d 931, 936, 913 P. d 377 (1996).
                              128 2                  2

        Here, SVR argues that "Washington law does not support a public policy tort based on a

claim that the employer acted unlawfully and an employee voluntarily quits in.
                                                                             response." Br. of

Appellant   at 37.    Essentially, SVR argues that even if Clapp committed criminal or quasi -

criminal conduct by.
                   attempting to coerce Barnett and the Gonzalezes to lie to improve his case

against Maple View, his actions did not violate a public policy because he did not fire the
employees for their refusal to commit an illegal, act.
        The record belies this claim: although litigation had not yet proceeded to the point that

actual sworn depositions were being taken, Clapp's memoranda clearly stated that he expected
that such official    proceedings would    occur   in the future.   Accordingly, the only reasonable

conclusion that can be drawn from Clapp's frequent and insistent exhortations to employees to
discuss. over -fertilization on the Maple View property is that employees would be fired for

refusing    to commit   an               perjury. Gardner,
                             illegal act,"                     128 Wn. d at 936.
                                                                     2              Moreover, under

SVR's logic, Washington law would never recognize a constructive discharge claim in violation
of   public policy.   Our Supreme Court, however, has rejected such arguments. Korslund, 156
Wn. d at 177 n. ( we find no compelling reason why the tort cannot be based on constructive
  2           1 "
 discharge ").

         SVR also argues that the trial court erred in refusing to instruct the jury on the statutory
 definitions of witness tampering, witness intimidation, or perjury. But further instruction on the
 public policy   issue at stake —   discouraging interfering with the process of obtaining truthful

 testimony, either oral or written, in any official proceeding either by threats, intimidation,
 coercion, or inducementwas unnecessary and could have created undue confusion for the jury.
                        —

                                                     15
No. 41832 1 11
          - -


       The trial court's instructions allowed SVR to argue its case theory, did not mislead the

jury, and, when taken as a whole,'
                                properly informed the jury of the applicable law. Blaney, 151
Wn. d at 210. We presume that " jury,in exercising its collective wisdom, is expected to bring
  2                           a

its opinions, insights, common sense, and everyday life experience into deliberations." State v.
Briggs,.
      55 Wn. App. 44, 58, 776 P. d 1347 (1989).This was not a criminal-trial related to the
                               2
crimes of   perjury, witness tampering,         or   witness intimidation.   This was .a trial related to


wrongful termination. The trial court's instructions, as a whole, clearly articulated the elements
of the tort claim and its statement of the applicable public policy satisfactorily distilled

Washington law in a manner that allowed any reasonable juror to decide the issue. Accordingly,
we hold that SVR's instructional challenges lack merit.

SUBSTANTIAL EVIDENCE


        Finally, for the first time on appeal, SVR argues that substantial evidence does not
support the jury's verdict because the employees failed to establish a prima facie case of
wrongful discharge in violation of public policy. SVR contends that the plaintiffs had to show
that "other mems ofpromoting the -public policy are inadequate and that the actions - plaintiff-[
                 -    -                                                                        s]
took were `the only available adequate means to promote the policy." Br. of Appellant at 47
 quoting Cudney v.ALSCO, Inc., Wn.2d 524, 530, 259 P. d 244 (2011)). SVR did not
                   '         172                    3             But
 argue or request instructions on this point at trial. Accordingly, this argument is not preserved
 for our review. RAP 2. (
                     a).
                      5

        The employees' constructive, wrongful discharge suit was timely filed and the.trial court
 properly instructed   the   jury   on   the law..Accordingly, we affirm.     Moreover, we grant Barnett




                                                         16
No.41832 1 II
         - -


and the Gonzalezes attorney fees    on   appeal. As the prevailing party in an action to recover

wages, they are entitled to attorney fees pursuant to chapter 49. 8 RCW and RAP 18. .
                                                                4                 1
          A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW
040,
2.6.it is so ordered.
 0




                                                   WINN-
                                                                   Oz/
                                                       BRINTNALL, P. .
                                                                   J
We concur:

      i




                                                  17